
	
		III
		109th CONGRESS
		2d Session
		S. RES. 621
		IN THE SENATE OF THE UNITED STATES
		
			November 16, 2006
			Mr. Crapo (for himself,
			 Mrs. Clinton, Mr. Lieberman, Ms.
			 Murkowski, and Mr. Menendez)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the week of February 5 through
		  February 9, 2007, as National Teen Dating Violence Awareness and
		  Prevention Week.
	
	
		Whereas 1 in 3 female teens in a dating relationship have
			 feared for their physical safety;
		Whereas 1 in 2 teens in serious relationships have
			 compromised their beliefs to please their partner;
		Whereas nearly 1 in 5 teens who have been in a serious
			 relationship said their boyfriend or girlfriend would threaten to hurt
			 themselves or their partner if there was a breakup;
		Whereas 1 in 5 teens in a serious relationship report they
			 have been hit, slapped, or pushed by a partner;
		Whereas more than 1 in 4 teens have been in a relationship
			 where their partner verbally abuses them;
		Whereas 13 percent of Hispanic teens reported that hitting
			 a partner was permissible;
		Whereas 29 percent of girls who have been in a
			 relationship said they have been pressured to have sex or engage in sex they
			 did not want;
		Whereas nearly 50 percent of girls worry that their
			 partner would break up with them if they did not agree to engage in sex;
		Whereas Native American women experience higher rates of
			 interpersonal violence than any other population group;
		Whereas violent relationships in adolescence can have
			 serious ramifications for victims who are at higher risk for substance abuse,
			 eating disorders, risky sexual behavior, suicide, and adult
			 revictimization;
		Whereas the severity of violence among intimate partners
			 has been shown to increase if the pattern has been established in
			 adolescence;
		Whereas 81 percent of parents surveyed either believe
			 dating violence is not an issue or admit they do not know if it is an issue;
			 and
		Whereas the establishment of the National Teen Dating
			 Violence Awareness and Prevention Week will benefit schools, communities, and
			 families regardless of socio-economic status, race, or sex: Now, therefore be
			 it
		
	
		That the Senate—
			(1)designates the
			 week of February 5 through February 9, 2007, as National Teen Dating
			 Violence Awareness and Prevention Week; and
			(2)calls upon the
			 people of the United States, high schools, law enforcement, State and local
			 officials, and interested groups, to observe National Teen Dating Violence
			 Awareness and Prevention Week with appropriate programs and activities that
			 promote awareness and prevention of the crime of teen dating violence in their
			 communities.
			
